Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn. 
Over the course of a new search a new reference was found and a new rejection is a made.  Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 103
 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2-28-20 is the effective filing date.


    PNG
    media_image1.png
    875
    802
    media_image1.png
    Greyscale

Claims 1 and 12 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0334230 A1 to Ross et al. that was filed in 2015 (hereinafter “Ross”) and assigned to UBER™ and in further in view of  U.S. Patent No.: 8954094 B1 to Mishra. 
In regard to claim 1, and 12 and claim 20, Ross discloses “1.    A system comprising: (see human display interface in block 500)
At least one processor; and  (see autonomous vehicle 101 and controller 144)
a non-transitory computer readable medium comprising  storing instructions which, when executed by the at least one processor, cause the system to: (see block 520)

    PNG
    media_image2.png
    904
    910
    media_image2.png
    Greyscale
generate, for a transportation request associated with a requestor device, a transportation route including at least a first segment and a second segment;  (see paragraph 20; see location information provided to the service interface 133 to 140 and where the vehicle breaks down first segment and then in a second segment the repair human vehicle picks up the passenger to the destination via a second segment)”

    PNG
    media_image3.png
    820
    1317
    media_image3.png
    Greyscale
 Ross is silent but Mishra teaches “…corresponding to a first transportation modality and a second segment corresponding to a second transportation modality (see FIG. 4 where the mobile device 110 can provide for a walking mode, a car mode, a walking mode, plane mode and then a car mode modality and these are all tracked in the mobile device 11) 
    PNG
    media_image4.png
    908
    1325
    media_image4.png
    Greyscale
 and providing for display based on the determining that the requestor device is traveling along the first segment of the transportation route, a first segment interface depicted a visual indicator comprising a graphical representation of the first transportation modality’  (see FIG. 5 where the user is moving from a transportation mode of walking in location 510 and will move the route 560a to location 530) (see FIG. 5 where the user can move in the first path 560A as walking and the second path 560B on a train) (see FIG. 5 where the user can move in the first path 560A as walking or car and the second path 560B on a train from the location 510 to 520 and to 520) (see col. 8, line 50 to col. 9, line 55 where 
Ross discloses “…display, on the computing device, a first interface including a visual indicator associated with a rate of progress of the computing device along the first segment; (see block 720 where there is an event or condition associated with the vehicle that indicates that the autonomous vehicle is not for safe passage of the vehicle and this is detected by both the av and the remote service 722 and 724; see paragraph 105-108 where the vehicle cannot make it and then the av is turned over and then the vehicle awaits assistance from a second human driven vehicle to assist)
determine, based on the rate of progress of the requestor device along the first segment, a predicted travel time from a current location of the computing device to a starting location of the second segment; and   (see block 720 where there is an event or condition associated with the vehicle that indicates that the autonomous vehicle is not for safe 
update a graphical appearance of the visual indicator within the first segment interface based on comparing the predicted travel time and a start time of the second segment.  (see paragraph 58 to 60, 93 where an updated time can be provided for assistance to the point where the av broke down and also a second eta to the destination can be provided to the user)”. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of MISHRA with the disclosure of Ross since MISHRA teaches that a mobile device can detect a transportation mode change or transition from one to another.  For example, the transportation mode can infer the person is walking or in a car or in a bus or in a train.  Then a location of the user can be provided and different more relevant instructions can be provided.  See blocks 600-680.  

Additionally, adding a travel time of a first and a second segment is a duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0334230 A1 to Ross et al. that was filed in 2015 (hereinafter “Ross”) and assigned to UBER™ and in view of U.S. Patent No.: 9,791,291 B1 to Yamashita et al. that was filed in 2016 and in view of Mishra. 
    PNG
    media_image5.png
    1000
    846
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    873
    761
    media_image6.png
    Greyscale
In regard to claim 2, and claim 13, Ross is silent but Yamashita teaches “…2.    The system of claim 1, wherein the visual indicator is modifiable based on one or more of a  remaining time until the first segment is completed or a remaining time until (ii) the start time of the second segment”. (See where the user meets at block 487 and then the trip eta is 50 minutes and the service completion is located at block 484 in Fig. 4d);
It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of Yamashita with the disclosure of Ross since Yamashita teaches that a rideshare display interface may suggest to the user to walk to a second location of FIG. 4a 407. This 407 is where the user can take a walk from the current location to a rendezvous  location 407.  In this manner, the rideshare driver can quickly pick up the first and second user faster than if they have to back track and pick up the second user. This saves time and allows more revenue for the rideshare and a faster total trip shown in FIG. 4.  See Col. 13, line 2 to col. 15 line 1 of Yamashita.  

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0334230 A1 to Ross et al. that was filed in 2015 (hereinafter “Ross”) and assigned to UBER™ and in view of U.S. Patent No.: 8954094 B1 to Mishra et al. assigned to Google™.

    PNG
    media_image7.png
    857
    643
    media_image7.png
    Greyscale

 “…3. (Currently Amended) The system of claim 1, further comprising instructions which, when executed by the at least one processor, cause the system to wherein select a transportation vehicle for the second segment determining the start time of the second segment.. (see col. 8, line 50 to col. 9, line 55 where when the device determines that the user is on the bus a number of bus stops can be displayed likewise a movement in FIG 6 can be provided as an automobile modality to the walking modality; see col. 6, line 30 to col. 7, line 10 where a user can find my parking using the different transportation modes from first the bus and then the walking directions) (see FIG. 5 where the user can move in the first path 560A as walking or car and the second path 560B on a train from the location 510 to 520 and to 520);
It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of MISHRA with the disclosure of Ross since MISHRA teaches that a mobile device can detect a transportation mode change or transition from one to another.  For example, the transportation mode can infer the person is walking or in a car or in a bus or in a train.  Then a location of the user can be provided and different more relevant instructions can be provided.  See blocks 600-680.  

 Claims 4 and 14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0334230 A1 to Ross et al. that was filed in 2015 (hereinafter “Ross”) and assigned to UBER™ and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. that was filed in 2016 (hereinafter “West”) and in view of Mishra. 

    PNG
    media_image8.png
    782
    538
    media_image8.png
    Greyscale

…4. (Currently Amended) The system of claim 1, wherein comprising instructions which, when executed by the at least one processor, cause the  system to:
determine that the predicted travel time exceeds the start time by more than a predetermined route update threshold; and
based on determining that the predicted travel time exceeds the start time by more than the predetermined route update threshold, provide, for display[[,]] on the  requestor device, a  prompt to update the transportation route.
 (see FIG. 4 where from the start location the rideshare will arrive in 15 minutes and will cost 45 dollars and you should walk out of the area for a pickup that is faster to save time 401; see FIG. 2, where a route engine includes a location engine and then this provides a request for transportation in block 125 and then a ride share is formulated in block 135) : (see FIG. 3 where the route is from 221 West 8th to 155 West third street and is identified as a ride share 305 and the user can select a rideshare from the origin to the destination) (see FIG. 4 where the primary modality for transportation is a rideshare however there is a massive wait of 15 minutes and high traffic and the user is instructed if they would like to walk being a second modality to save time and money in block 305 and 401) (see FIG. 5 where the user can walk to locations b, c and d to save money and avoid traffic and pay 25, 22, or 32 instead of 45 dollars and then be picked up at b, c and or d to move to the end point of the destination 303 and then walk away from the origin location which has a high amount of traffic)
display, on the computing device, a first prompt to update the transportation route. (see FIG. 3 where the route from a to z is determined in blocks 301-303 and then a ride share is selected; however secondary routes for walking part of the way are selected in FIG. 5 and shown to the user to save time and money from b, c and d to point z) 
    PNG
    media_image9.png
    607
    483
    media_image9.png
    Greyscale


(see FIG. 5 where the user can decline all of the options to walk and instead select the ride share in block 305 and pay the 45 dollars or select walking to element a, b, and c and saving the difference of 22-45 dollars etc.); 
It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of WEST of MICROSOFT with the disclosure of Ross since WEST teaches that a mobile device can massive traffic in the area during a rideshare call. The device can then detect that the pickup can be delayed by 20 minutes. However, if the user walks for 5 to 10 minutes then an immediate rideshare pick up can be provided or if the user takes a train then an  immediate pick up can result.   This can provide the user with a lower cost and faster option.  See blocks 301-400 in FIG. 3 and paragraph 75-87 of West. 

Claims 5 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0334230 A1 to Ross et al. that was filed in 2015 (hereinafter “Ross”) and assigned to UBER™ and in view of U.S. Patent Application Pub. No.: US 2016/0071399 A1 to Altman et al. that was filed in 2014 (hereinafter “Altman”) and in view of Mishra. 
In regard to claim 5 and 15, Ross is silent but Altman teaches “5. (Currently Amended) The system of claim 1, wherein further comprising instructions which, when executed by the at least one processor, cause the  system to provide, for display|[,]] on the requestor device in response to detecting a deviation of the  requestor device from the transportation route, a  prompt that is indicating   a fraud event.  (see paragraph 87, 12, 17);
It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of ALTMAN with the disclosure of Ross since ALTMAN teaches that a mobile device detect a rideshare and then can detect a current location and a destination. Then the device can detect that the user is moving in the wrong direction and also that the audio that is being received includes keywords that are criminal.  Then the device can infer a kidnapping and then the remote entity can be provided an alert to rescue the individual.    See paragraph 17-29 and 12-15 and 87 of Altman. 

Claims 6 and 16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0334230 A1 to Ross et al. that was filed in 2015 (hereinafter “Ross”) and assigned to UBER™ and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. that was filed in 2016 (hereinafter “West” and in view of Mishra. 

In regard to claim 6 and claim 16, Ross is silent but West teaches “…6. (Currently Amended) The system of claim 1, wherein further comprising instructions which, when executed by the at least one processor, cause the system to updating update graphical appearance of the visual indicator by one or more
updating the graphical appearance of the visual indicator to reflect a  first rate of progress based on determining that the predicted travel time exceeds the start time by a predetermined progress 
updating the graphical appearance of the visual indicator to reflect a  second rate of progress based on determining that the predicted travel time exceeds the start time by less than the predetermined progress 
updating the graphical appearance of the visual indicator to reflect a  rate of progress based on determining that the predicted travel time is less than or equal to the start time. (see FIG. 3 where the route from a to z is determined in blocks 301-303 and then a ride share is selected; however secondary routes for walking part of the way are selected in FIG. 5 and shown to the user to save time and 
    PNG
    media_image9.png
    607
    483
    media_image9.png
    Greyscale

 (see element a to element z as an origin to the destination or the user can walk to element b, c and or d and then get the ride share from that location to element z)

It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of WEST of MICROSOFT with the disclosure of Ross since WEST teaches that a mobile device can massive traffic in the area during a rideshare call. The device can then detect that the pickup can be delayed by 20 minutes. However, if the user walks for 5 to 10 minutes then an immediate rideshare pick up can be provided or if the user takes a train then an  immediate pick up can result.   This can provide the user with a lower cost and faster option.  See blocks 301-400 in FIG. 3 and paragraph 75-87 of West. 

Claims 7-11 and 17-19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0334230 A1 to Ross et al. that was filed in 2015 (hereinafter “Ross”) and assigned to UBER™ and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. that was filed in 2016 (hereinafter “West”) and in view of Mishra. 

West teaches “7. (Currently Amended) The system of claim 6, wherein;
Thethe graphical appearance of the visual indicator to reflect the first rate of progress comprises updating the graphical appearance to depict a running  updating the graphical appearance of the visual indicator to reflect the second rate of progress comprises updating the graphical appearance to depict the  a walking person|[, |]; and  
updating the graphical appearance of the visual indicator to reflect the third rate of progress comprises updating the graphical appearance to depict the  a skipping person.
(see paragraph 4 and 48 where a historical walking speed of the user is used to determine the optimization if the user should walk or wait for the rideshare and the walking speed is stored as slow, average, fast or very fast like a marathon runner)”. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of WEST of MICROSOFT with the disclosure of Ross since WEST teaches that a mobile device can massive traffic in the area during a rideshare call. The device can then detect that the pickup can be delayed by 20 minutes. However, if the user walks for 5 to 10 minutes then an immediate rideshare pick up can be provided or if the user takes a train then an  immediate pick up can result.   This can provide the user with a lower cost and faster option.  See blocks 301-400 in FIG. 3 and paragraph 75-87 of West. 

In regard to claim 8 and 17, West teaches “8. (Currently Amended) The system of claim 1, wherein  comprising instructions which, when executed by the at least one processor, cause the system to determine the predicted travel time  utilizing a model configured to:
generate an initial predicted time from the current location of the  requestor device to the starting location of the second segment; and
the initial predicted  based on  changes in movement  speed of  requestor device when  utilizing the first transportation modality during the first segment. (see FIG. 6 where icon 601b indicates that the user must walk to the bus location (first modality) and then stand and wait there for 3 minutes (second modality) and then take the 6205 bus to the destination z (third modality) (see paragraph 4 where a historical walking speed of the user is used to determine the optimization if the user should walk or wait for the rideshare) (see paragraph 48 where a historical walking speed of the user is used to determine the optimization if the user should walk or wait for the rideshare and the walking speed is stored as slow, average, fast or very fast like a marathon runner)”.
It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of WEST of MICROSOFT with the disclosure of Ross since WEST teaches that a mobile device can massive traffic in the area during a rideshare call. The device can then detect that the pickup can be delayed by 20 minutes. However, if the user walks for 5 to 10 minutes then an immediate rideshare pick up can be provided or if the user takes a train then an  immediate pick up can result.   This can provide the user with a lower cost and faster option.  See blocks 301-400 in FIG. 3 and paragraph 75-87 of West. 


    PNG
    media_image10.png
    786
    598
    media_image10.png
    Greyscale
In regard to claim 9 and 18, West teaches “9. (Currently Amended) The system of claim 8, wherein further comprising instructions which, when executed by the at least one processor, cause the system to utilize the model generate the initial predicted time based on the first transportation modality, a distance from the current location of the  requestor device to the starting location of the second segment, and previous travel times for previously[[-]] completed trips using the first transportation modality in locations near the current location of the  requestor device. (see FIG. 6 where icon 601b indicates that the user must walk to the bus location (first modality) and then stand and wait there for 3 minutes (second modality) and then take the 6205 bus to the destination z (third modality) via a schedule;)  (see paragraph 4 where a historical walking speed of the user is used to determine the optimization if the user should walk or wait for the rideshare)

    PNG
    media_image10.png
    786
    598
    media_image10.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of WEST of MICROSOFT with the disclosure of Ross 
In regard to claim 10 and 19, West teaches “10. (Currently Amended) The system of claim 1, wherein the predicted travel time includes a predicted transition time to  a requestor associated with the requestor device to transition from the first transportation modality of the 
first segment to the second transportation modality of the second segment. (see FIG. 6 where icon 601b indicates that the user must walk to the bus location (first modality) and then stand and wait there for 3 minutes (second modality) and then take the 6205 bus to the destination z (third modality)”.
It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of WEST of MICROSOFT with the disclosure of Ross since WEST teaches that a mobile device can massive traffic in the area during a rideshare call. The device can then detect that the pickup can be delayed by 20 minutes. However, if the user walks for 5 to 10 minutes then an immediate rideshare pick up can be provided or if the user takes a train then an  immediate pick up can result.   This can provide the user with a lower cost and faster option.  See blocks 301-400 in FIG. 3 and paragraph 75-87 of West. 

West teaches “11. (Currently Amended) The system of claim 10, wherein comprising instructions which, when executed by the at least one processor, cause the system to generate the predicted transition time  at least in part on a time associated with accessing the second transportation modality. (see FIG. 6 where icon 601b indicates that the user must walk to the bus location (first modality) and then stand and wait there for 3 minutes (second modality) and then take the 6205 bus to the destination z (third modality)”.
 
It would have been obvious for one of ordinary skill in the art before the time of the effective filling date of the present disclosure to combine the teachings of WEST of MICROSOFT with the disclosure of Ross since WEST teaches that a mobile device can massive traffic in the area during a rideshare call. The device can then detect that the pickup can be delayed by 20 minutes. However, if the user walks for 5 to 10 minutes then an immediate rideshare pick up can be provided or if the user takes a train then an  immediate pick up can result.   This can provide the user with a lower cost and faster option.  See blocks 301-400 in FIG. 3 and paragraph 75-87 of West. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process.  Claim 1 is directed to a system having a computer.  Claim 12 is a method for updating an indicator having a computing device.  Claim 20 is directed to a non-transitory signal computer readable medium.  This is a statutory class of subject matter.
th street where a user may take the express to 72nd (in 10 minutes) and then take the local train to 79th street (2 minutes). This is an abstract idea.  The only thing found is a general purpose computer. This is not significantly more than the abstract idea.   
Step 2a: Do the claims have an integration into a practical application, or an additional element or combination that imposes a meaningful limit of the judicial exception such that the claim is more than a drafting effort to monopolize the exception.  These can include improvements to a technology, reducing or transforming an article to a different state or thing (MPEP 2106.05c), applying or using the judicial exception in some meaningful way beyond linking the use to a particular technological environment such that the claim is more than a drafting effort to monopolize the exception (see MPEP 2106.05€ and Vanda memorandum). Also limitations that are not indicative include adding the words apply it, or more mere instructions to implement the abstract idea on a computer, adding insignificant extra solution activity or a general linking or a field of use or a technological environment.   There is no practical application and a progress bar for a travel time that is updated is well known and is in every ride share. 
Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  
Improvements can pertain to improvement in the functioning of the computer itself or a computer functionality. 

Improvements can be found in McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception.
A claim limitation can integrate a judicial exception by using or applying the judicial exception beyond general linking the use to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the invention.  
(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the computer based on the amount of use.  Step 1 does this claim fall into a statutory category?  Yes, the claim recites a method and a series of steps and is a process. Step 2A prong 1: is there a judicial exception recited and the specific limitations and if they are within the groupings of abstract ideas within the claim. Yes, the claims are directed to an abstract idea, of a method of organizing human activity or a mental process or a process of a concept in the human mind. The nominal recitation of a processor does not take it out of the mental process grouping.   Step 2A prong 2.  Is the judicial exception or combination provided claimed in a manner that provides meaningful limits on the judicial exception that is more than an attempt to draft around the judicial exception.  Are they integrated into a practical application of the improvement.  Yes, as a whole the mental process is integrated into a practical application of the mental process. Therefore, the claim is eligible versus performing Step 2B as there is no inventive concept recited).  

For example, example 38 claim 2 step 2a prong one the claims recite 1. Storing providing access and messaging. This is a method of organizing human activity.   The claims recite performance of claim limitations using generic computer components but does not preclude the claim limitation from being in the certain methods of organizing human activity; this claim 2 recites an abstract idea; Step 2a, prong 2; are there any additional elements that apply on or rely on the judicial exception in a manner that provides meaningful limitations?  The claims recite storing information on a memory in a network based storage devices. The claim as a whole does not integrate the abstract idea into a practical application as they do not impose meaningful limits on the abstract idea as the components are at a high level of generality.  Step 2B are there elements or combination of elements that are more than the abstract of idea.  The claims recite networked memory. This is implementing the abstract idea on a generic computer.  Step 2B is no the claim does not provide the inventive concept and is not significantly more than the abstract idea and the claim is not eligible). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668